Rao, C.J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of electric coffee grinders, having as an essential feature an electrical element or device, without which the articles will not operate, and that the issues involved are analogous to those in Bruce Duncan Company, a/c Sims-Worms v. United States (45 Cust. Ct. 85, C.D. 2202) and United States v. Electrolux Corporation (46 CCPA 143, C.A.D. 718), the claim of the plaintiff was sustained.